DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and limited to a single paragraph. 

Specification
	The preliminary amendment, to the specification, filed September 24, 2019, has been approved and entered.

Drawings
	The substitute drawings, filed September 24, 2019, have been approved and entered.
However, these drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outer casing”, as in claims 4 and 19, must be shown or the feature(s) canceled from the claim(s).  Paragraph [0035] is noted. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, 
The structural relationship between the “one or more elastic members” and the display header and product-support structure, of claim 2, is vague, thereby making the metes and bounds of the claim unclear. In particular, use of the term “connect” (in line 2) is vague and there is no linking phrase between the aforementioned structure to make it clear to one how the elements are related. This rejection is also applicable to claim 1, i.e., between the “display header” and the product-support structure, through the term “slidable” (in line 6).
Claim 4 is rendered indefinite since it appears to be improper to first recite the “outer casing”, and then to recite the “removal” of the outer casing, and thus it is unclear whether the outer casing is being positively required. Note language similar to claim 19.
In claim 20, the limitations “the outer casing” lacks proper antecedent basis, i.e., claim 19 sets forth the outer casing, not claim 18, from which claim 20 depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,252,200 (Hester ‘200).
With respect to claim 1, Hester ‘200 disclose a product display system (see Figures 12 and 13) comprising a product-support structure including a plurality of cabinets (802 and 806), a plurality of spacers (804 and 808), a base tray (800), and a cover plate (unnumbered - see top of Figure 13), wherein the cabinets and spacers are inserted into a cavity in the base tray (800) in an alternating pattern around a peripheral wall of the base tray and the cover plate is placed on a top end of the spacers and cabinets, opposite the base tray; and a display header (unnumbered - see middle of Figure 13 and column 5, lines 15-17, i.e., “a central wedge… inward on the base”) that is slidable along a vertical axis with respect to the product-support structure, wherein the display header includes an elongate header tube, including one or more sidewall panels (unnumbered - four walls are shown in Figure 13, each adjacent the inner portions of 802, 804, 806, and 808); with respect to claim 3, wherein the display header is retained within a pocket (unnumbered - space at the inner portions of 802, 804, 806, and 808 in Figure 13) formed between the cabinets (802 and 806) of the product-support structure by application of a retention force (see column 5, lines 15-17); and with respect to claim 7, wherein the display header tube includes the same number (i.e., two) of side wall panels (the unnumbered panel adjacent the inner portion of 802 and the panel adjacent the inner portion of 806, i.e., the panels of the header tube adjacent the inner portions of the spacers 804 and 808 are considered to define “end” wall panels, and not the claimed “side” wall panels) as the number (i.e., two) of cabinets that are included in the product-support structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hester ‘200 as applied to claims 1, 3, and 7 above, and further in view of U.S. Patent Application Publication No. 2017/0249874 (Lopez Fernanadez ‘874).
Hester ‘200 discloses the system as advanced above, but fails to disclose one or more elastic members connect the display header to the product-support structure to bias the display header to an upright position.
Insomuch as the claim is best understood, especially in view of the Section 112, 2nd paragraph rejection, advanced above, Lopez Fernanadez ‘874 teaches the use of elastic members (1) connected to a structure to bias the structure into an upright position.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have utilized elastic members on the display header of Hester ‘200, for increased support and stability when assembled.
4 is rejected under 35 U.S.C. 103 as being unpatentable over Hester ‘200 as applied to claims 1, 3, and 7 above, and further in view of U.S. Patent No. U.S. Patent Application Publication No. 2014/0054197 (Buhagiar ‘197).
Hester ‘200 discloses the system as advanced above, but fails to disclose the retention force to be provided by an outer casing, and wherein removal of the outer casing causes the display header to automatically move from a retracted shipping position to an extended display position.
Insomuch as the claim is best understood, especially in view of the Section 112, 2nd paragraph rejection, advanced above, Buhagiar ‘197 teaches an outer casing (100 - see Figure 2A), and thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have provided an outer casing with the system of Hester ‘200, for increased support and stability when shipping the system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hester ‘200, alone.
Hester ‘200 discloses the system, as advanced above, comprising of blanks for assembling a product display, comprising a base tray (800); one or more cabinet body blanks (802 and 806, similar to Figures 3-5); one or more cabinet inserts (402 - see Figure 2); one or more spacer body blanks (804 and 808, similar to Figures 3-5); a cover plate body blank (unnumbered - top of Figure 13, and column 3, line 12); and a display header (unnumbered - see middle of Figure 13); each cabinet body blank (802 or 806) is configured to couple together with a cabinet insert (402) to form a cabinet, the spacer blank (804 or 808) is configured to form a spacer, and the cover plate blank is configured to form into a cover plate; wherein each cabinet and each spacer is configured to insert into the base tray (800), and the cover plate is configured to be placed on a top end (see top of Figure 13) of the spacers and cabinets, opposite the base tray.
blank, wherein the base tray blank is configured to form the base tray; one or more cabinet insert blanks, a display header blank, wherein the display header blank is configured to form the display header.
Although Hester ‘200 does not explicitly disclose the use of blanks for these claimed elements, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated these elements from blanks, similar to the other elements made from blanks, thereby increasing ease in economy and manufacture.

Allowable Subject Matter
Claims 5; 6; 8; 10; 11; 12; 13-15; and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that the applied reference, i.e., Hester ‘200, is considered to be the closest Prior Art, and with respect to claim 5, there would be no motivation to have three sidewall panels forming a triangle, since the shape of all the other elements in the system, would need to be changed; with respect to claim 6, although the Prior Art of record, such as U.S. Patent Application Publication No. 2010/0072330, teaches elastic elements, there is no motivation to have the elastic member at the claimed location; with respect to claim 8 (and independent claim 17, below), there would be no motivation to place an opening in the cover plate of Hester, since the cover plate covers the display header; and with respect to claims 10, 11, 12, 13, and 16, the details of the claimed features are not taught by any of the cited Prior Art references.
17-19 are allowed; and claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




January 6, 2022